— In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutch*450ess County (Benson, J.), entered June 6, 1988, as denied that branch of his motion which was for leave to serve an amended answer to the amended complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, we find that the Supreme Court’s denial of leave to serve an amended answer was not an improvident exercise of discretion (see, Gallo v Aiello, 139 AD2d 490; Fulford v Baker Perkins, Inc., 100 AD2d 861; Perricone v City of New York, 96 AD2d 531, 533, affd 62 NY2d 661). Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.